 Case: 7:20-cv-00054-WOB Doc #: 19 Filed: 09/18/20 Page: 1 of 1 - Page ID#: 142




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  PIKEVILLE

 LINNELL RICHMOND, JR.,                      )
                                             )
       Petitioner,                           )       Civil Action No. 7: 20-054-WOB
                                             )
 v.                                          )
                                             )
 HECTOR JOYNER, Warden                       )                 JUDGMENT
                                             )
       Respondent.                           )

                                   *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered today, pursuant to

Federal Rules of Civil Procedure 58, it is ORDERED and ADJUDGED that:

      1.     Petitioner Linnell Richmond, Jr.’s petition for a writ of habeas corpus pursuant

             to 28 U.S.C. § 2241 [R. 1] and his supplemental § 2241 petition [R. 15] are

             DENIED.

      2.     This action is STRICKEN from the Court’s docket.

      3.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

             delay.

      This 18th day of September, 2020.




                                             1
